DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received March 9, 2021   (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claim 6 is cancelled per Applicant’s amendment received on March 9, 2021.

Response to Arguments
The Applicant’s arguments and remarks received March 9, 2021 have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the December 22, 2020 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Fukuma (8415060B2) does not disclose or suggest the claimed:
A fuel cell system comprising: a fuel cell case configured to contain a fuel cell; and an auxiliary device fixed to a side surface of the fuel cell case, wherein the auxiliary device comprises: a first support part fixed to the fuel cell case; a second support part fixed to the fuel cell case at a position spaced apart from the first support part; and a main body part supported by the first support part and the second support part spaced apart from the fuel cell case, wherein the first support part extends outward from the main body part at a position above a 
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729